Title: From Thomas Jefferson to Daniel Carroll, 13 October 1792
From: Jefferson, Thomas
To: Carroll, Daniel



Dear Sir
Philadelphia Oct. 13. 1792.

I have discovered that Mr. Hallet (the Architect now at Georgetown) has a wife here who, from his poverty, is in extreme distress, near her lying in, and in want of common necessaries. He is probably too modest to make known his distresses. I therefore communicate it to you privately that the Commissioners, if they owe him any thing, may without waiting his application, furnish him with some money, which may relieve both his and her distress. I am with great & sincere esteem Dear Sir Your friend & servt

Th: Jefferson


P.S. I am glad Mr. M’s letter to you was found. Two of mine have been sent me. Three more are as yet unheard of.

